Citation Nr: 0927138	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  09-09 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and R.S.



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1943 to November 
1945.  The Veteran died in September 2007.  The appellant is 
his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision of the 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appellant participated in a video conference hearing with 
the undersigned in June 2009.  A transcript of that 
proceeding has been associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in September 2007 and the Certificate of 
Death lists the immediate cause of death as staph sepsis that 
was due to or the consequence of polymyalgia rheumatica and 
posttraumatic stress syndrome.  

2.  At the time of the Veteran's death, service connection 
had been established for posttraumatic stress disorder 
(PTSD), evaluated as 70 percent disabling, sclerosis of the 
sacroiliac joints, evaluated as 20 percent disabling, and 
injury, Muscle Group XIII, right thigh, 10 percent disabling.  
3.  The preponderance of the medical evidence of record is 
against a finding that the service-connected PTSD caused or 
contributed to the Veteran's death.

4.  Nothing in the record supports a finding that the staph 
sepsis or polymyalgia rheumatica, which caused or contributed 
to the Veteran's death, were incurred in or aggravated by his 
period of active military service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 1137, 1310 (West 2002); 38 C.F.R. §§ 3.303. 
3.304, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In this case, the appellant was 
provided with a VCAA notification letter in November 2007, 
prior to the initial unfavorable AOJ decision issued in April 
2008.

In the aforementioned notification letter, the RO informed 
the appellant of what the evidence must show to establish 
entitlement to service connection for the Veteran's cause of 
death.  The RO also explained what information and evidence 
she must submit and what information and evidence will be 
obtained by VA.  As such, this correspondence fully complied 
with the notice requirements of 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159 (b), as well as the Court's holding in 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

There are additional VCAA requirements for claimants who seek 
dependency and indemnity compensation (DIC) benefits as in 
this case.  In Hupp v. Nicholson, 
21 Vet. App. 342 (2007), the Court held that the notice must 
include (1) a statement of the conditions, if any, for which 
a Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp, 21 
Vet. App. at 352-53.  In this case, the appellant contends 
that the Veteran's death was a result of his service-
connected PTSD.  In February 2009, the RO sent the appellant 
a VCAA notification letter and informed her of what the 
evidence must show to establish entitlement to service 
connection for the Veteran's cause of death.  The letter 
explained what information and evidence she must submit and 
what information and evidence will be obtained by VA.  The 
letter informed the appellant of what evidence and 
information is required to substantiate a claim based on a 
nonservice-connected condition and explained what evidence 
and information is required to substantiate a claim based on 
a service-connected condition.  The letter also listed the 
Veteran's service-connected conditions.  

Although this letter was provided after the initial 
unfavorable AOJ decision, the Board finds that the timing 
error has been cured.  The Federal Circuit Court and Veterans 
Claims Court have clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, after the letter was 
provided to the appellant, the claim was readjudicated most 
recently in a March 2009 SOC.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
appellant was afforded a meaningful opportunity to 
participate in the adjudication of her claim.  Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).

The Board observes that the appellant was not provided notice 
regarding the elements of effective date or disability 
rating.  However, the appellant's claim for service 
connection for the cause of the Veteran's death is being 
denied and, consequently, no disability rating or effective 
date will be assigned.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

In addition, the duty to assist the appellant has been 
satisfied in this case.  The service treatment records and 
post-service medical records are associated with the claims 
file.  Further, in consideration of her testimony, the 
undersigned discussed with the appellant that a 
statement/opinion from the Veteran's attending physician, 
which indicated that the Veteran's PTSD prevented him from 
receiving proper care, would be beneficial to her claim.  
Transcript at 14.  The record was held open for 30-days 
(until July 9, 2009) to permit the appellant the opportunity 
to submit such evidence.  Transcript at 15.  To date, no 
evidence has been received. 

The RO also requested a medical opinion with respect to the 
appellant's claim, which was promulgated in March 2008.  
38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA opinion obtained in this case is more than 
adequate, as it is predicated on a full reading of the 
private and VA medical records in the Veteran's claims file.  
It considers all of the pertinent evidence of record, to 
include the Veteran's private physician's January 2007 
opinion letter, Veteran's terminal treatment/hospital 
records, and the statements of the appellant, and provides a 
complete rationale for the opinion stated, relying on and 
citing to the records reviewed.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  


Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  

II.	Legal Criteria

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
Veteran, with service connection determined according to the 
standards applicable to disability compensation. 
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) (2008).

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110, 1131 (West 2002).  Notwithstanding the 
above, service connection may be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred or 
aggravated in service.  38 C.F.R. § 3.303(a) (2008).

Service connection may be established for the cause of a 
Veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  See 
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2008); 
see also 38 U.S.C.A. §§ 1110 and 1112 (setting forth criteria 
for establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  See 38 C.F.R. § 3.312(b) 
(2008).  A contributory cause of death must be causally 
connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  See 38 C.F.R. § 3.312(c)(1) (2008).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

In order to establish service connection for cause of death, 
there must be (1) evidence of death; (2) evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and death.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

III.	Analysis

The appellant seeks service connection for the cause of the 
Veteran's death.  The evidence shows that the Veteran died in 
September 2007 at the age of 82.  The certificate of death 
reported the immediate cause of death was staph sepsis, and 
the underlying causes of death were listed as polymyalgia 
rheumatica and posttraumatic stress syndrome.  

At the time of the Veteran's death, service connection was in 
effect for PTSD, evaluated as 70 percent disabling, sclerosis 
of the sacroiliac joints, evaluated as 20 percent disabling, 
and injury, Muscle Group XIII, right thigh, evaluated as 10 
percent disabling.  However, the record shows that the 
appellant has only contended that the Veteran's service-
connected PTSD contributed to his death.  See hearing 
transcript.  As such, the Board will first address the 
appellant's contentions related to the Veteran's service-
connected PTSD.  

The medical evidence of record shows that the Veteran had 
rather severe symptoms of PTSD.  Indeed, the most recent VA 
examination conducted in April 2000 noted that the Veteran 
had nightmares, was nervous, easily startled, and did not 
visit with anyone.  A Global Assessment of Functioning (GAF) 
score was listed as 43, indicating serious symptoms.  The VA 
treatment records also document consistent complaints of PTSD 
symptoms.  However, the pertinent inquiry in this case is not 
the level of severity of the Veteran's service-connected 
PTSD, but whether the Veteran's service-connected PTSD 
contributed to his cause of death.  

In September 2007, the Veteran presented to the hospital with 
polymyalgia rheumatica including abdominal pain, nausea, and 
vomiting.  See September 2007 discharge summary.  It was 
noted that he had a history of left upper quandrant pain with 
nausea and vomiting.  The Veteran had much confusion and 
agitation during his hospital stay and his appetite remained 
quite poor.  The Veteran's abdominal pain initially improved, 
then worsened.  He became hypotensive and died on September 
[redacted], 2007.  The September 2007 hospital records make no direct 
reference to his PTSD.  However, it was noted that the 
Veteran refused treatment on at least two occasions on 
September 16, 2007.  There were also some references to the 
Veteran tolerating his treatment better when his family was 
present.  As noted previously, the death certificate listed 
the immediate cause of death as staph sepsis, and the 
underlying causes of death were listed as polymyalgia 
rheumatica and posttraumatic stress syndrome.  The 
certificate of death was completed by D.M, M.D., who was his 
attending physician.  

Although the death certificate listed posttraumatic stress 
syndrome as a contributing factor to the Veteran's death, the 
medical evidence of record contains conflicting opinions as 
to whether the Veteran's service-connected PTSD contributed 
to his death.  The Board must determine, as a question of 
fact, both the weight and credibility of the evidence.  Equal 
weight is not accorded to each piece of material contained in 
a record; every item of evidence does not have the same 
probative value.  The Board must account for the evidence 
which it finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).


In January 2007, the Veteran's private physician (Dr. D.M.) 
submitted a letter addressing the Veteran's cause of death.  
It was noted that the Veteran was a patient under his care 
since 1994.  Dr. D.M. explained that the Veteran died in 
September 2007 and that the cause of his death was staph 
sepsis secondary to polymyalgia rheumatica.  Dr. D.M. further 
explained that the Veteran suffered from posttraumatic stress 
syndrome due to his experiences during World War II and that 
this contributed to his death.  

In reviewing the opinion, the Board finds that Dr. D.M.'s 
opinion is entitled to low probative value.  In order to 
warrant a grant of service connection for cause of death, the 
evidence must show that the contributory cause of death is 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  See 38 C.F.R. § 3.312(c)(1).  Although Dr. D.M. 
stated that the Veteran's posttraumatic stress syndrome 
contributed to his death, he did not provide any underlying 
reasons for his opinion.  Indeed, he made no reference as to 
how the Veteran's PTSD was related to the Veteran's immediate 
cause of death-listed as staph sepsis on the death 
certificate.  There is also no evidence during the Veteran's 
terminal hospitalization, for which Dr. D.M. was the 
attending physician, that supports his conclusory opinion.  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. Brown, 11 Vet. App. 345, 348 (1998).  Without such 
rationale, the opinion carries low probative weight and is 
not sufficient to warrant a grant of service connection for 
the Veteran's cause of death.  Again, the Board notes that 
the appellant was granted additional time to submit medical 
evidence (a statement or opinion from Dr. M) to support her 
claim, but that no such evidence was received by the Board.  

The only other competent medical opinion of record weighs 
against the appellant's claim.  The record reveals that a VA 
medical opinion was requested to assess whether the Veteran's 
service-connected PTSD contributed to the Veteran's death and 
was promulgated in March 2008.  The examiner noted that he 
reviewed the Veteran's extensive claims file.  In particular, 
he reviewed an examination that he conducted in 2000 which 
yielded a diagnosis of PTSD and a GAF score of 38.  The 
examiner also reviewed mental health clinic treatment records 
from January of 2005, which also yielded a diagnosis of PTSD 
with a GAF score of 42.  It was noted that the Veteran 
clearly had rather severe PTSD symptomatology.  However, the 
death certificate indicated the cause of death as 
staphylococcus sepsis.  Although the death certificate 
indicated a secondary diagnoses of PTSD and/or organic heart 
disease, the examiner knew of no basis for establishing a 
relationship between the Veteran's PTSD symptoms and the 
staphylococcus sepsis secondary to polymyalgia rheumatica.  
There was no objective clearly established rationale for 
establishing any linkage between PTSD and the cause of the 
Veteran's death.  Any such relationship would be speculative.  

In contrast to Dr. D.M.'s opinion, the VA examiner reviewed 
the Veteran's medical history as documented in the claims 
file, as well as researched a relationship between PTSD and 
the Veteran's immediate cause of death.  The probative value 
of a medical opinion comes from when it is the factually 
accurate, fully articulated, and sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  Consequently, the Board finds that the VA examiner's 
opinion is entitled to greater probative value.  

The Board acknowledges the appellant's contentions, as 
expressed, for example, during the video conference hearing.  
During the hearing, the appellant and her daughter testified 
that the Veteran's PTSD caused him to become extremely 
agitated during his hospital stay prior to his death and that 
he pulled out IVs, removed his oxygen mask, and fought with 
the doctors and nurses.  See hearing transcript.  They stated 
that the Veteran's PTSD contributed to a lack of treatment 
which resulted in his death.  However, the Board notes that a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  Furthermore, when a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The appellant's and R.S.'s reports of the Veteran's actions 
and their observations during the hospital treatment when 
they were with the Veteran are competent evidence.  
Recognition is given to the fact that the Veteran refused 
treatment on at least two occasions on September 16, 2007, 
and that terminal treatment records also make reference to 
the Veteran tolerating his treatment better when his family 
was present.  Of the approximately 53 cardiopulmonary 
treatment reports there were only the two notes that the 
Veteran refused treatment versus the 16 notes where the 
Veteran was recorded as being in no distress or tolerating 
his treatment well.  The Physician's Orders and Progress 
Notes sheets also contain no findings that the Veteran was 
combative or that he engaged in behavior that hindered his 
treatment.  In other words, the evidence of record does not 
support the history provided by the appellant and her 
daughter.  The history is simply not credible.

Notwithstanding the foregoing, the observations made by the 
appellant and her daughter do not provide competent medical 
evidence as to the cause of the Veteran's death.  More 
importantly, even if the history that they provide were 
deemed to be credible, the statement of the appellant and her 
daughter regarding the cause of the Veteran's death do not 
fall into any of the categories listed in Jandreau.  Rather, 
the contentions regarding the cause of the Veteran's death 
clearly go to a question clearly requiring medical expertise, 
an expertise that neither the appellant nor her daughter has 
demonstrated.  As such, the contentions are not competent 
evidence of the cause of the Veteran's death.

In light of the above, the Board finds that a preponderance 
of the evidence weighs against the appellant's claim as the 
medical evidence does not demonstrate that the Veteran's 
service-connected PTSD contributed substantially or 
materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  See 38 C.F.R. § 
3.312(c)(1).

The Board further finds that the other conditions identified 
as the cause of the Veteran's death on the death certificate 
were not related to his active military service.  There is no 
indication of any such conditions in his service treatment 
records, to include his separation examination report.  See 
November 1945 separation examination report.  Indeed, the 
evidence of record shows that these conditions did not exist 
until many years after the Veteran's separation from active 
service.  For example, the death certificate noted that the 
Veteran's immediate cause of death, listed as staph sepsis, 
onset about 12 days prior to the Veteran's death.  Further, 
the contributing cause noted as polymyalgia rheumatica onset 
4 months prior to the Veteran's death.  Lastly, there is no 
medical evidence of record linking these conditions to the 
Veteran's period of active military service.  Therefore, the 
evidence of record does not show that the listed conditions 
had their onset during active service (or any applicable 
presumptive period) or were related to any in-service disease 
or injury.  See 38 U.S.C.A. §§ 1110, 1112.

Of final note, the Board recognizes that the Veteran was also 
service-connected for sclerosis of the sacroiliac joints and 
injury, Muscle Group XIII, right thigh.  However, the 
evidence does not indicate nor does the appellant contend 
that these service-connected disabilities contributed to the 
Veteran's death.  Indeed, the medical evidence leading up to 
the Veteran's death does not contain any notations related to 
a muscle injury of the right thigh or sclerosis of the 
sacroiliac joints.  See September 2007 hospital records.  
Also, the service-connected disabilities were not listed as 
the immediate cause of death or as contributory causes to the 
Veteran's death.  See September 2007 death certificate.  
Lastly, there is no competent medical evidence of record 
showing that the Veteran's service-connected disabilities 
caused, or contributed substantially or materially, to cause 
his death, or that they were in any way related to the causes 
of death listed on his death certificate.  See 38 C.F.R.          
§§ 3.310, 3.312.

Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the Veteran's death. 
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).








ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


